DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Φa (page 7, last line, etc.), Φb (page 8, line 1, etc.), and Φc (page 8, line 1, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: page 5, paragraph [0014], line 2, “earing” should be “bearing”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi (JP 2019-191452, cited in IDS filed 3/18/2022).
Regarding claim 1, Yokoi discloses a seal bearing 1a comprising: a bearing part 2 configured to bear and hold a shaft 51 such that the shaft 51 is rotatable (Figs. 6 and 11); and a seal part 3a made of elastomer and combined with the bearing part 2 (paragraph [0025]), wherein the seal part 3a is joined to an end surface among two end surfaces of the bearing part 2, the two end surfaces being adjacent to a bearing surface of the bearing part 2 in an axial direction (Fig. 6).
Regarding claim 2, Yokoi discloses wherein the seal part 3a is also joined to a surface of the bearing part 2 that is adjacent to the end surface and that faces in a different direction from the end surface (Fig. 6).
Regarding claim 11, Yokoi discloses wherein the seal part 3a includes an end portion that is opposite a joint end surface of the seal part 3a joined to the bearing part 2 and that is in contact with the shaft 51 borne by the bearing part 2, and the seal part 3a is shaped such that an inner diameter of the seal part 3a changes along an axial direction so as to gradually decrease from the joint end surface toward the end portion (Figs. 6 and 11).
Regarding claim 12, Yokoi discloses wherein when the end portion of the seal part 3a is assumed to be a top and the joint end surface of the seal part 3a is assumed to be a bottom, an external shape of the seal part is asymmetrical in a top-bottom direction (Fig. 6).
Regarding claim 13, Yokoi discloses wherein the bearing part 2 is a sliding bearing that bears the shaft 51 on an internal circumferential surface as the bearing surface (Figs. 6 and 11).
Regarding claim 15, Yokoi discloses an image forming apparatus comprising: an electrophotographic image former that develops an electrostatic latent image with toner (paragraph [0002]); and the seal bearing 1a, wherein the seal bearing 1a is positioned at boundaries of a toner space where toner is placed and an external space so as to hold the shaft 51 that passes through the toner space and the external space, the seal part 3a is positioned at the toner space side, and an outer diameter of the shaft (51) Φa, an inner diameter of the bearing surface (2) Φb, and an inner diameter of the seal part (3a) Φc satisfy Φc < Φa < Φb (Figs. 6 and 11).
Claim(s) 1-2, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima et al. (US Pat. Pub. No. US 2021/0364950 A1)
Regarding claim 1, Kawashima et al. discloses a seal bearing 26m comprising: a bearing part 26m configured to bear and hold a shaft 261 such that the shaft 261 is rotatable; and a seal part 26n made of elastomer and combined with the bearing part 26m (paragraphs [0074]-[0075] and Fig. 4), wherein the seal part 26n is joined to an end surface among two end surfaces of the bearing part 26m, the two end surfaces being adjacent to a bearing surface of the bearing part 26m in an axial direction (Fig. 4).
Regarding claim 2, Kawashima et al. discloses wherein the seal part 26n is also joined to a surface of the bearing part 26m that is adjacent to the end surface and that faces in a different direction from the end surface (Fig. 4).
Regarding claim 8, Kawashima et al. discloses wherein the seal part 26n includes an end portion that is opposite a joint end surface of the seal part 26n joined to the bearing part 26m and that is in contact with the shaft 261 borne and held by the bearing part 26m, and the end portion of the seal part 26n is equal to or less than 2 millimeters in thickness (paragraph [0075] and Fig. 4).
Regarding claim 13, Kawashima et al. discloses wherein the bearing part 26m is a sliding bearing that bears the shaft 261 on an internal circumferential surface as the bearing surface (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Blair et al. (US Pat. Pub. No. US 2014/0254963 A1)
Yokoi, as discussed above, differs from the instant claimed invention in not disclosing the bearing part including a hollow that communicates with the bearing surface through to a surface different from the bearing surface.
Blair et al. discloses a bearing 10 including a hollow 22, 42 that communicates with a bearing surface through to a surface different from the bearing surface (Figs. 2A and 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the hollow as taught by Blair et al. to the bearing part of Yokoi to decrease maximum bearing temperature at non-design points and to provide a higher safety margin (Blair et al., paragraph [0050]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. in view of Blair et al.
Kawashima, as discussed above, differs from the instant claimed invention in not disclosing the bearing part including a hollow that communicates with the bearing surface through to a surface different from the bearing surface.
Blair et al. discloses a bearing 10 including a hollow 22, 42 that communicates with a bearing surface through to a surface different from the bearing surface (Figs. 2A and 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the hollow as taught by Blair et al. to the bearing part of Kawashima et al. to decrease maximum bearing temperature at non-design points and to provide a higher safety margin (Blair et al., paragraph [0050]).


Allowable Subject Matter
Claims 3-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawaguchi (US Pat. Pub. No. US 2010/0129110 A1) discloses a developing device comprising a bearing part configured to bear and hold a shaft; and a seal part combined with the bearing part.
Komori et al. (JP 2010-43666 A) discloses a seal bearing comprising a bearing part; and a seal part being joined to an end surface of the bearing part.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
October 19, 2022